Citation Nr: 0505130	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-25 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an effective date earlier than December 8, 
1992, for entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date earlier than December 8, 
1992, for service connection for compensation purposes for 
anxiety reaction now included with service-connected post-
traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from July 1962 to October 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Cheyenne, Wyoming, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, granted 
service connection for bilateral hearing loss and assigned a 
60 percent evaluation effective from December 8, 1991.

The veteran, through his attorney, expressed disagreement 
with the effective date of "December 18, 1991," and 
contended that the "effective date for service connection 
for hearing loss should be earlier."

During the pending appeal, in a July 2003 rating decision, 
the RO found that clear and unmistakable error (CUE) had been 
committed regarding the evaluation and effective date for 
service connection and reduced the 60 percent evaluation to 0 
percent effective December 8, 1992, and a 60 percent 
evaluation was assigned from December 6, 2001.  The RO made 
an administrative decision that the CUE was VA error, so that 
the action did not result in an overpayment being created to 
the vetran's account.  

The issue of entitlement to an effective date earlier than 
December 8, 1992, for service connection for compensation 
purposes for anxiety reaction, now included with service-
connected post traumatic stress disorder (PTSD), is addressed 
in the Remand portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice if further action is 
needed on the part of the appellant.



FINDINGS OF FACT

1.  The veteran filed his original service connection claim 
for bilateral hearing loss on December 8, 1992.  This was 
denied in an October 1993 rating decision.  The veteran did 
not appeal, and the decision became final.  

2.  There is no indication in the record that any service-
connection claim for bilateral hearing loss, either formal or 
informal, was filed prior to December 8, 1992.

3.  After receipt of additional service department records, 
in a rating decision in June 2002 the RO granted service 
connection and assigned an effective date of December 8, 
1991.  In a July 2003 rating action, the RO found clear and 
unmistakable error regarding the effective date, and assigned 
an effective date of December 8, 1992, the date of the 
initial claim.


CONCLUSION OF LAW

The criteria for an effective date prior to December 8, 1992, 
for an award of service connection for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 5100-5103A, 5106, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.159, 
3.400(b)(2)(i), 3.400 (q)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001. 

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
recognizes that the VCAA could be found to be applicable to 
this appeal.  We are aware that in Pelegrini, cited above, 
the U.S. Court of Appeals for Veterans Claims (Court) stated 
that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In this case, however, the VCAA and its implementing 
regulations are not applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) (the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim).  In a July 2001 decision, the Board 
referred a claim of entitlement to service connection for 
bilateral hearing loss to the RO.  The RO notified the 
veteran in a letter dated in November 2001 of the provisions 
of the VCAA and the effect on his claim for entitlement to 
service connection for bilateral hearing loss.  In a June 
2002 rating decision, the RO granted entitlement to service 
connection for bilateral hearing loss effective from December 
8, 1991, later changed to December 8, 1992.  The issue 
currently before the Board arose from disagreement with the 
effective date assigned when service connection was granted.    

In VAOPGCPREC 8-2003, cited above, the VA General Counsel, 
citing the PVA case, supra, reasoned that there is nothing in 
the language of 38 U.S.C.A. § 5103, or in the VCAA's 
legislative history, indicating Congressional intent to 
require VA to give section-5103(a) notice when VA receives a 
notice of disagreement (NOD) which relates to a "downstream 
element" of a claim, e.g., an earlier effective date 
assigned to the service-connected disability.  If, in 
response to a notice of a decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives an 
NOD that raises an additional issue pertaining to the same 
matter, section 5103(a) does not require VA to provide a 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  The General Counsel's 
rationale is that an NOD is not received at the beginning of 
the claim process, but is the means by which a claimant who 
is dissatisfied with VA's decision on a claim initiates an 
appeal to the Board.  

Notwithstanding the apparent inapplicability of the VCAA with 
regard to the duty to notify in this instance, the veteran 
has nevertheless been notified, by means of the discussions 
in the rating decisions in June 2002 and in July 2003, and 
the statement of the case (SOC) dated in July 2003 issued 
during the pendency of this appeal, of the applicable law, 
what the evidence must show in order to substantiate his 
claim, and the reasons for the denial of an earlier effective 
date for service connection for his bilateral hearing loss.  
Further, the claims file reflects that the July 2003 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  There is, by law, no additional relevant evidence to 
be obtained in the context of a claim for an earlier 
effective date involving service connection based upon a 
claim reopened after final disallowance, when the effective 
date to be assigned is the date of receipt of the claim or 
the date entitlement arose, whichever is later.  There is no 
indication in the record, from either the veteran or his 
attorney, of any additional relevant records which are 
available and which the RO has failed to obtain.  The veteran 
has been amply informed of the right to submit additional 
evidence and argument pertinent to the issues on appeal.    

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided today for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


III.  Earlier effective date for service connection of 
bilateral hearing loss

A.  Factual background

In January 1967 the veteran filed an application for 
outpatient medical treatment for a dental condition.  Dental 
action was authorized on an emergency basis.  The RO issued a 
rating decision for hospital and treatment purposes in June 
1967 for multiple disorders, which did not include hearing 
loss.  

On December 8, 1992, the RO received a claim for service 
connection for multiple disorders, to include bilateral 
hearing loss.  On the form, the veteran indicated that a 
prior claim had been filed with VA for hospitalization or 
medical care.  The RO reviewed his service medical records of 
record at that time and found that they were completely 
negative for hearing loss.  The discharge examination showed 
15/15 whispered voice bilaterally, which was normal hearing.  
In response to a request to furnish evidence of continuity of 
treatment or symptomatology since service, he furnished a 
1989 report showing bilateral hearing loss in the high 
frequency ranges.  A VA C&P examination in February 1993 
identified a bilateral hearing loss.  In an October 1993 
rating decision, the RO determined that in the absence of 
documented evidence of symptomatology or diagnosis of 
bilateral hearing loss prior to 1989, service connection must 
be denied.  The veteran was notified of the decision by 
letter dated in November 1993.  

In a decision issued in July 2001 on another issue, the Board 
referred a claim of entitlement to service connection for 
hearing loss to the RO.  The Board noted that the RO had 
denied entitlement to service connection for hearing loss in 
a rating decision dated in October 1993.  In March 2000, 
additional evidence had been associated with the claims file 
that included copies of service medical records which 
reflected bilateral deafness, minimal, at 6,000 and 8,000 
cycles only.  The additional evidence also included the 
veteran's description of his exposure to acoustic trauma 
during service.  The Board further noted that service 
connection had previously been granted for tinnitus.  The 
Board considered that the veteran had raised a claim of 
service connection for hearing loss which, pursuant to the 
provisions of 38 C.F.R. § 3.156(c), might warrant de novo 
consideration, and referred the matter to the RO for 
appropriate action.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in December 2001.  He also wrote in December 2001 
that his hearing problem dated from 1965, and should have 
been handled by VA in 1967 when he first applied for 
benefits.

After review of the veteran's entire claims folder, to 
include service medical records, and the report of VA 
examination in December 2001, the RO, in a June 2002 rating 
decision, granted entitlement to service connection for 
bilateral hearing loss and assigned an effective date of 
December 8, 1991, the same effective date which had been used 
for the veteran's tinnitus.  The veteran, through his 
attorney, disagreed with the effective date assigned and 
contended that it should be earlier.

As discussed above, in a July 2003 rating decision, the RO 
found CUE regarding the evaluation and effective date for 
service connection, and the effective date was changed to 
December 8, 1992.  The veteran was notified of the decision 
by letter dated in July 2003.  A statement of the case was 
issued in July 2003.  In his substantive appeal received in 
December 2003, the veteran did not express any additional 
contentions.  

B.  Analysis

The veteran disagrees with the effective date assigned, and 
contends that his hearing problem dates from 1965 and should 
have been handled by VA in 1967 when he first applied for 
benefits. 

The assignment of effective dates for service connection is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The statute further provides, in pertinent part, that when 
new and material evidence consists of service department 
records, the date should agree with evaluation (since it is 
considered these records were lost or mislaid) or date of 
receipt of claim on which prior evaluation was made, 
whichever is later, subject to rules on original claims filed 
within one year after separation from service.  38 C.F.R. 
§ 3.400(q)(2).

The Court has also made it plain that the date of the filing 
of a claim is controlling in determinations as to effective 
dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) 
(citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington 
v. Gober, 10 Vet. App. 391 (1997); and Wright v. Gober, 10 
Vet. App. 343 (1997).  In Lalonde, the Court stated that the 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Id.

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  See 38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31 (2004).

The veteran filed a claim in early 1967 considered as an 
application for medical treatment.  There is no evidence of 
record that the veteran had a post-service diagnosis of 
bilateral hearing loss at that time, or that he was seeking 
eligibility for medical treatment for hearing loss.  Nor does 
the record show that he filed a claim for service-connected 
disability compensation benefits for hearing loss at the time 
of his application in 1967.  The RO secured the veteran's 
service medical records and, after review, issued a rating 
decision for eligibility for hospital and treatment purposes 
in June 1967 for multiple disorders, which did not include 
hearing loss.  The veteran did not express disagreement with 
that decision.  

An initial claim for service connection for bilateral hearing 
loss was received from the veteran on December 8, 1992, and 
that is the effective date assigned for the grant of service 
connection.  The Board notes that service medical records did 
exist in 1993 which reflected bilateral sensorineural hearing 
loss in service when the claim was initially denied by the 
RO, however, these were not of record at the time.  After the 
Board's referral to the RO noting that the receipt of 
additional service medical records showing a hearing loss in 
service, the RO apparently determined that new and material 
evidence had been received, reopened the claim, and after a 
de novo review of the record granted entitlement to service 
connection for bilateral hearing loss.  The RO assigned an 
effective date of December 8, 1992, the date of the original 
claim for compensation benefits for hearing loss.

Although there is evidence of record that the veteran had a 
post-service diagnosis of bilateral hearing loss in 1989, the 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
a diagnosis, but upon the date that the application upon 
which service connection was eventually awarded was filed 
with VA.  Lalonde, supra.  

The RO was not in receipt or possession of any evidence 
between October 1966 and December 8, 1992, which can 
reasonably be construed as a formal or informal claim of 
entitlement to VA benefits based upon bilateral hearing loss.  
The veteran's request for service connection for hospital and 
treatment purposes is not construed as a claim of entitlement 
to VA compensation benefits based upon bilateral hearing 
loss.  

As is clear from the applicable regulations, it is the date 
of the claim, not the date of the onset of illness or 
disability, which is the decisive factor in the determination 
of the effective date.  The Court has held that the mere 
presence of a disability does not establish an intent on the 
part of the veteran to seek service connection for that 
condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); 
Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

Here, service connection for bilateral hearing loss was 
granted based upon the date of receipt of the original claim, 
which was December 8, 1992.  The Board finds that the RO has 
granted the earliest effective date possible based upon the 
facts in this case and the law and regulations.  Therefore, 
the appeal must be denied.

With respect to this claim, the facts are not in dispute, and 
application of the law to the facts is dispositive.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  As the evidence preponderates against the 
claim for an effective date earlier than February 26, 1999, 
for service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim for an earlier 
effective date must be denied.  38 U.S.C.A. § 5107(b) (old 
and new version); Gilbert, supra.


ORDER

Entitlement to an effective date earlier than December 8, 
1992, for the grant of service connection for bilateral 
hearing loss is denied.


REMAND

In March 2001, the veteran's attorney wrote that the veteran 
was also claiming service-connected benefits for his 
psychiatric disorder at a 50 percent level beginning in 1968.  
The attorney wrote that in 1968, upon the veteran's discharge 
from the Marine Corps, he filed an application for benefits 
and was granted service-connection for anxiety for hospital 
benefits only.  He claimed that the veteran was not informed 
of his right to appeal this decision and establish 
entitlement to service-connected disability compensation for 
anxiety.  "Moreover, the VA was under a statutory obligation 
to inform [the veteran] of his right to apply for service-
connected compensation for anxiety."

In a decision dated in July 2001, the Board noted that it 
appeared that the veteran was claiming entitlement to an 
earlier effective date for the grant of service connection 
for PTSD, and referred the matter to the RO for appropriate 
action.  However, the veteran's attorney wrote in January 
2002 that this was not what the veteran's claim was.  Rather, 
the veteran's attorney contended that the veteran was 
service-connected for anxiety for hospitalization purposes in 
1968 for a psychiatric disorder (not PTSD) and was rated zero 
percent for this disorder.  He contends that the veteran was 
never told of the rating, so the 1968 claim for anxiety 
remained open.  

In August 2002 the veteran's attorney wrote that the claim 
for service connection for anxiety had been ignored.  He said 
he disagreed, and was appealing to the Board his claim for 
service connection for anxiety.  He contended that the 
veteran should be service connected for anxiety since 1968 
because at that time he was granted hospital benefits for 
anxiety.  

In March 2003, the veteran's attorney wrote that the veteran 
contended that the award of hospital benefits by VA in 1968 
constituted a claim for compensation benefits for anxiety 
disorder which has remained open since 1968.  Therefore, he 
was seeking service connection for anxiety with an effective 
date of 1968.  

In a July 2003 rating decision, the RO noted, apparently in 
response to the attorney's above assertions, that the June 
1967 rating decision had granted service connection for 
anxiety reaction solely for hospital and treatment purposes.  
(The record does not indicate, and it has not been alleged, 
tha the veteran had filed a claim for compensation at that 
time.)  On December 8, 1992, the veteran filed an original 
claim for compensation, and he was subsequently granted 
service connection for PTSD.  The RO indicated it was 
amending the diagnostic nomenclature for that disability to 
include the "service connected anxiety reaction."  The 
evaluation of the psychiatric disabilities continued to be at 
30 percent from December 9, 1992, and 100 percent from 
January 13, 1993.  The RO indicated that he was not entitled 
to an earlier effective date prior to December 9, 1992, for a 
compensable rating, as his original claim for compensation 
had not been received prior to that date.  The RO denied 
entitlement to an earlier effective date.  

The veteran's attorney disagreed, and pointed out that the RO 
indicated that the veteran was granted service-connection for 
anxiety reaction in 1967.  The veteran's attorney contends 
that the veteran "should be paid at least a 30 percent 
rating for his psychiatric disability since 1967 because this 
is when his claim for service-connection was filed."

Our review of the claims file does not find that a letter to 
the veteran regarding the provisions of the VCAA on this 
issue has been sent to the veteran.  As discussed above, 
under VCAA and the regulations, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2004); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Accordingly, remand is 
required for the RO to issue a development letter consistent 
with the notice requirements of the VCAA on the issue of 
entitlement to an effective date earlier than December 8, 
1992, for service connection for compensation purposes for 
anxiety reaction now included with service-connected post 
traumatic stress disorder (PTSD).  For example, since it 
appears that the adjudication in 1967 was done only for 
treatment purposes, the veteran and his attorney should be 
advised that evidence indicating he had filed a claim for 
compensation at that time would be helpful.

To ensure that VA has met its duty to notify and assist, and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should send the veteran a letter 
notifying him of the provisions of the VCAA 
and the effect on his claim.  The RO should 
review the claims file and ensure that all 
VCAA notice obligations have been satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any other 
applicable legal precedent. 

2.  After the above has been accomplished, 
and after undertaking any development 
deemed essential, the RO should 
readjudicate the appellant's claim with 
consideration of any additional evidence 
added to the record subsequent to the 
January 2004 statement of the case.  If the 
benefit sought on appeal remains denied, 
the appellant and his attorney should be 
provided a supplemental statement of the 
case containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An appropriate 
period of time should be allowed for 
response. 

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


